Memorandum by the Court.
Although admitting acts of intercourse with complainant, appellant denied that any occurred during the period when conception took place. The testimony of the complainant and the corroborative evidence adduced from her witnesses conflicted sharply with the testimony of appellant and his alibi witnesses. In these circumstances we must attach especial weight to the trial court’s superior opportunity to evaluate the credibility of the evidence and we find no compelling reason to disturb its conclusions. Order of filiation affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.